     Case 2:20-cv-11633-DMG-JC Document 25 Filed 01/25/21 Page 1 of 7 Page ID #:87




1    Michael S. Traylor, Esq. (CA. SBN 136814)
     Traylor Law Office, PC
2    8601 Lincoln Blvd. 180
     Suite 525
3    Los Angeles, CA. 90045
      (310) 401-6610 ph
4    TraylorLawOffice@gmail.com
5    Attorneys for Defendants Damon Anthony
     Dash, Poppington, LLC, The Dash Group,
6    LLC and Raquel Horn
7

8
                        THE UNITED STATES DISTRICT COURT
9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11

12

13
                                                 )
      MONIQUE BUNN                               )   Case No. 2:20-cv-11633-DMG (JCx)
14
                                                 )
                                                 )
15
                                                 )   DEFENDANTS’ JOINT NOTICE OF
                              Plaintiff          )
16                                               )   MOTION AND MOTION TO STRIKE THE
          vs.                                    )   ENTIRE COMPLAINT PURSUANT TO
17                                               )   FRCP, RULE 12(f)
                                                 )
18                                               )
                                                 )
19                                               )      DATE: FEBRUARY 26, 2021
                                                 )      TIME: 9:30 AM
20
      DAMON DASH, POPPINGTON LLC, ET             )      PLACE: Courtroom 8C
                                                 )      JUDGE: Hon. Dolly M. Gee
21    AL.                                        )
                                                 )
22                                               )
                                                 )
23                                               )
                             Defendants.
24    ______________________________________

25

26

27

28

29
                           DEFENDANTS’ MOTION TO STRIKE THE COMPLAINT
30                                                                                      1

31
     Case 2:20-cv-11633-DMG-JC Document 25 Filed 01/25/21 Page 2 of 7 Page ID #:88




1
     TO: THE HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
2

3
     RECORD.

4

5          PLEASE TAKE NOTICE that Defendants Damon Anthony Dash and
6
     Poppington, LLC (wrongfully named as Poppington, LLC d/b/a Dame Dash Studios),
7
     The Dash Group, LLC and Raquel Horn do jointly and collectively (the
8

9    “Defendants”) move the Court, pursuant to Federal Rules of Civil Procedure
10
     (“FRCP), Rule 12(F) to strike the entire Complaint. The hearing on the within motion
11

12   shall be heard on February 19, 2021 at 9:30 a.m. unless otherwise directed by the
13
     Court. The matter is assigned to Courtroom 8C located at 350 West 1st Street, Los
14
     Angeles, CA, 90012, 8th Floor.
15

16

17
           Prior to filing this Motion, Defendants’ counsel contacted counsel for Plaintiff
18

19
     and complied with the provision of Local Rule 7-3. After discussing the matters
20   raised herein by exchanges of voice messages and e-mails, the parties were unable to
21
     resolve the issues presenting herein in sufficient time for Defendants to file a
22

23   responsive pleading.
24

25

26
           This Motion is based on this Notice, the accompanying Memorandum of Points

27   and Authorities and the concurrently filed declarations and any exhibits hereto, as
28

29
                            DEFENDANTS’ MOTION TO STRIKE THE COMPLAINT
30                                                                                            2

31
     Case 2:20-cv-11633-DMG-JC Document 25 Filed 01/25/21 Page 3 of 7 Page ID #:89




1
     well as all pleadings, papers and other documentary materials in the Court’s file for

2    this action, any other matters of which this Court may or must take judicial notice,
3
     and such other matters as the Court may consider.
4

5          More specifically, Defendants request that the Court take judicial notice of the
6
     docket and pleadings in Bunn v. Dash et al. bearing case number 2:20-xv-07389-
7
     DMG.
8

9

10
     DATED: January 25, 2021                             Respectfully Submitted,
11

12                                                        Michael S. Traylor
13
                                                         Michael S. Traylor, Esq.
14
                                                         Attorney for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
                           DEFENDANTS’ MOTION TO STRIKE THE COMPLAINT
30                                                                                            3

31
     Case 2:20-cv-11633-DMG-JC Document 25 Filed 01/25/21 Page 4 of 7 Page ID #:90




1    Michael S. Traylor, Esq. (CA. SBN 136814)
     Attorney Seeking Pro Hac Vice Admission
2    Traylor Law Office, PC
     8601 Lincoln Blvd. 180
3    Suite 525
     Los Angeles, CA. 90045
4     (310) 401-6610 ph
     TraylorLawOffice@gmail.com
5
     Attorneys for
6    Defendants Damon Anthony Dash and
     Poppington, LLC (wrongfully named
7    as “Poppington, LLC d/b/a Dame Dash Studios”
8

9
                        THE UNITED STATES DISTRICT COURT
10
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12

13
                                                 )   DEFENDANTS’ JOINT MOTION TO
      CHRISTOPHER BROWN, ESQ.                    )   STRIKE THE ENTIRE COMPLAINT
14
                                                 )
                                                 )   PURSUANT TO FRCP, RULE 12(f)
15                                               )
                              Plaintiff          )
16                                               )     DATE: FEBRUARY 26, 2021
          vs.                                    )
17                                               )     TIME: 9:30 AM
                                                 )     PLACE: Courtroom 8C
18                                               )     JUDGE: Hon. Dolly M. Gee
                                                 )
19                                               )
                                                 )
20
      DAMON DASH, POPPINGTON LLC, ET             )
                                                 )
21    AL.                                        )
                                                 )
22                                               )
                                                 )
23                                               )
                             Defendants.
24
      ______________________________________

25

26

27

28

29
                           DEFENDANTS’ MOTION TO STRIKE THE COMPLAINT
30                                                                                   4

31
     Case 2:20-cv-11633-DMG-JC Document 25 Filed 01/25/21 Page 5 of 7 Page ID #:91




1
                                                      I. INTRODUCTION
2

3
                Plaintiff has filed a second lawsuit for a matter already pending before this

4    Court. Plaintiff’s lawsuit was dismissed from the Southern District of New York and
5
     filed in this Court. That prior case is also titled: Monique Bunn v. Damon Anthony
6

7    Dash et al., but bears case number 2:20-xv-07389-DMG (the “First Lawsuit”)1. Not
8
     only is the pending lawsuit nearly identical to the First Lawsuit, but Plaintiff only
9

10
     filed this action in an effort to usurp and defy a prior Court order which denied leave

11   to amend the First Lawsuit (see Docket #1091 from the First Lawsuit). The entire
12
     action should be stricken, with prejudice.
13

14

15
                                                          II. ARGUMENT
16

17
                FRCP, Rule 12(f) provides:

18                  (f) Motion to Strike. The court may strike from a pleading an
19
                    insufficient defense or any redundant, immaterial, impertinent, or
                    scandalous matter. The court may act:
20

21                  (1) on its own; or
22
                    (2) on motion made by a party either before responding to the
23                  pleading or, if a response is not allowed, within 21 days after
                    being served with the pleading.
24

25

26

27

     1
28       It is respectfully requested that the Court take judicial notice of the entire docket in the First Case.

29
                                        DEFENDANTS’ MOTION TO STRIKE THE COMPLAINT
30                                                                                                                  5

31
     Case 2:20-cv-11633-DMG-JC Document 25 Filed 01/25/21 Page 6 of 7 Page ID #:92




1
     The entire complaint is redundant and has been made immaterial, impertinent and

2    scandalous by the Court’s Order in the First Lawsuit which barred the very
3
     “amendment” which Plaintiff now seeks by a subsequent action.
4

5               In the First Lawsuit, Plaintiff sought untimely leave to amend and the request
6
     was denied by the Court. In denying the relief, the Court found that Plaintiff was not
7
     diligent. (See Minute Order accompanying this pleading as Exhibit A and Docket
8

9    #109 from the First Lawsuit).
10
                The function of a Rule 12(f) motion to strike is to avoid the expenditure of time
11

12   and money that arises from litigating spurious issues by dispensing of those issues
13
     before trial, and such a motion may be appropriate where it will streamline the
14
     ultimate resolution of the action. Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527-28
15

16   (9th Cir.1993), rev'd on other grounds by Fogerty v. Fantasy, Inc., 510 U.S. 517, 114
17
     S. Ct. 1023, 127 L. Ed. 2d 455 (1994) (“Fogerty”). "A motion to strike should be
18

19
     granted if it will eliminate serious risks of prejudice to the moving party, delay, or
20   confusion of issues." Id at 984 F.2d at 1528.
21
                Here, the entire Complaint is a duplication of the First Lawsuit and seeks to
22

23   deceptively violate an order from this Court. It can only be said that such pleading is
24
     duplicative and scandalous.
25

26
     ///

27

28
     1
         See Exhibit A hereto containing the Court’s Minute Order.
29
                                     DEFENDANTS’ MOTION TO STRIKE THE COMPLAINT
30                                                                                               6

31
     Case 2:20-cv-11633-DMG-JC Document 25 Filed 01/25/21 Page 7 of 7 Page ID #:93




1
                                       III. CONCLUSION

2          Based upon the foregoing, it is respectfully requested that the Court grant the
3
     motion and strike the entirety of the Complaint. Judgment should, accordingly, be
4

5    entered in favor of Defendants.
6

7
     DATED: January 26, 2021                             Respectfully Submitted,
8

9                                                         Michael S. Traylor
10
                                                         Michael S. Traylor, Esq.
11

12                                                       Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
                          DEFENDANTS’ MOTION TO STRIKE THE COMPLAINT
30                                                                                           7

31
